DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 71-76, 79-94, 97, and 99-106 remain pending. Claims 71-72, 74-76, 79-90, 92-94, and 106 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71-76, 79-94, 97, and 99-106 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 71, 75, and 106 state “generate and provide vehicle specific control instructions including vehicle longitudinal and lateral speed”. However, there is no support for that limitation in the specification. On the top of page 5 in the specification, applicant states that lateral control includes lane keeping and lane changing. However, there is no mention of a lateral speed being sent to the vehicle. Pages 16-17 state that lateral position is transmitted between the RSUs/TCUs and the vehicles. Lateral position is different than lateral speed. Vehicle speed is also listed as part of the data flow being transmitted between the RSUs/TCUs and the vehicles. However, applicant never indicates that lateral speed is included in vehicle speed. One of ordinary skill in the art would interpret vehicle speed to be only the longitudinal speed of the vehicle, not the lateral speed. 
Claims 71, 75, and 106 also state “generate and provide vehicle specific control instructions including… angular movement”. However, there is no support for that limitation in the specification. Pages 16-17 state that steering and control info is transmitted between the RSUs/TCUs and the vehicles. However, that is interpreted as the movement of the vehicle, which is different than the angular movement. Applicant never mentions an angular movement, or an angle of travel of the vehicles in the disclosure. 
Therefore, claims 71, 75, and 106, and all their dependent claims, have new matter and are rejected under 112(a). 

	Claim 94 states that major and minor roads have a length ranging from at least 100 meters. There is no support for that limitation in the specification. Applicant never states in the original disclosure what the lengths of the roads are. Therefore, stating that the roads are at least 100 meters long is new matter and claim 94, and its dependent claims, are rejected under 112(a). 
	
Response to Arguments
Examiner acknowledges applicant has amended the claims to overcome the 102 and 103 rejections previously set forth. However, the claims now contain new matter, and therefore, are rejected under 112(a). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664